In an action to recover damages for negligence and wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.) dated February 26, 1991, which, inter alia, granted the defendant’s cross motion to renew its cross motion for an extension of time to answer the plaintiff’s complaint, and granted the extension of time.
Ordered that the order is affirmed, with costs.
The record indicates that the plaintiff stipulated to an unconditional extension of time for the defendant to serve its answer up to and including September 9, 1990. The defendant served an answer on September 17, 1990. Thus, there was only a short delay in serving the answer. Moreover, since it is undisputed that the pertinent Statute of Limitations for the wrongful death cause of action already had expired on August 23, 1990, the plaintiff has failed to explain how he was prejudiced by the delay. Under the circumstances, we con-*477elude that the Supreme Court did not err in granting the defendant’s cross motion to extend its time to answer (see, Shopsin v Siben & Siben, 189 AD2d 810; Cotter v Consolidated Edison Co., 99 AD2d 738).
We have reviewed the plaintiff’s remaining contentions and conclude that they are without merit. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.